Citation Nr: 0011296	
Decision Date: 04/28/00    Archive Date: 05/04/00

DOCKET NO.  98-04 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  Entitlement to service connection for lumbosacral strain.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J.M. Daley, Associate Counsel



INTRODUCTION

The veteran had active service from October 1967 to July 
1970.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), located in 
Oakland, California.


REMAND

In connection with his appeal, the veteran requested a 
hearing before a member of the Board sitting at the RO.  
A hearing on appeal must be granted when, as in this case, an 
appellant expresses a desire for a hearing.  
38 C.F.R. § 20.700(a) (1999).  In a letter dated March 14, 
2000, the Board requested clarification from the veteran with 
respect to his hearing request, and notified him that if he 
did not respond within 30 days it would be assumed that he 
still desired a hearing before a member of the Board at the 
RO and arrangements would be made for such.  The veteran did 
not respond.

Accordingly, the case is remanded for the following:

The RO should schedule the veteran, in 
accordance with applicable laws and 
regulations, for a hearing before a 
member of the Board at the RO.  The 
veteran is advised that he has the right 
to submit additional evidence and 
argument on the matters the Board has 
remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R.  20.1100(b) (1999).


